Citation Nr: 0334117	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had approximately 23 years of active military 
service, ending with his discharge in August 1966.  The 
veteran died on November [redacted], 1993.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was cardiac arrest, due to, or as a consequence of, 
ventricular arrhythmia, due to, or as a consequence of, 
possible myocardial infarction.  A significant condition 
contributing to, but not resulting in, the underlying cause 
of death was a September 1992 inferior posterior myocardial 
infarction with right ventricular infarction.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a decision of October 1997, the Board found that new and 
material evidence had not been submitted sufficient to reopen 
the appellant's previously-denied claim for service 
connection for the cause of the veteran's death.  The 
appellant subsequently filed a Motion for Reconsideration of 
the Board's October 1997 decision, which motion was denied in 
May 2000.  In November 2000, the appellant filed a second 
Motion for Reconsideration of the Board's October 1997 
decision.  That motion was also denied in January 2001.  

The appellant once again seeks entitlement to service 
connection for the cause of the veteran's death, arguing that 
new and material evidence has been submitted sufficient to 
reopen her previously-denied claims.  Accordingly, the case 
is now before the Board for appellate review.  



REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  The VA 
has promulgated regulations to implement the provisions of 
this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate her claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Pursuant to the VCAA, the VA has a duty to 
notify the appellant and her representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that the RO has failed to provide the 
appellant and her representative with either notice of the 
VCAA, or adequate notice of the information and evidence 
necessary to substantiate her claim.  This lack of notice 
constitutes a violation of the appellant's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the appellant and her representative may be 
provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002) and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the appellant be notified, via letter of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate her claim.  A general form 
letter prepared by the RO not 
specifically addressing the issue under 
consideration is not acceptable.  The RO 
must indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
appellant.  After the appellant and her 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also Quartuccio 
supra), they should be given the 
opportunity to respond.  

2.  The RO should then review the 
appellant's claim regarding whether new 
and material evidence has been submitted 
to reopen the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  Should the 
benefit sought on appeal remain denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



